CLD-164                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4388
                                      ___________

                                   DAVID MEYERS,
                                             Appellant

                                            v.

                         WARDEN ALLENWOOD USP;
            U.S. ATTORNEY MIDDLE DISTRICT OF PENNSYLVANIA
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 1-13-cv-01630)
                     District Judge: Honorable John E. Jones, III
                     ____________________________________

             Submitted for Possible Dismissal Due to a Jurisdictional Defect
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 30, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                                (Filed: February 3, 2014)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

       David Meyers filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241

in the United States District Court for the Middle District of Pennsylvania. At the time

he filed the petition, Meyers was incarcerated at Riverside Regional Jail in Hopewell,
Virginia. Meyers named as respondents to his petition, inter alia, a prison official

associated with the United States Penitentiary in Allenwood, Pennsylvania. In his

petition, Meyers sought review of past sentence calculations and credits. The District

Court dismissed Meyers’ petition after determining that he named the wrong respondent

and filed his petition in the wrong jurisdiction. Meyers appeals.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). In our review of

the District Court’s order dismissing the § 2241 petition we “exercise plenary review

over the District Court’s legal conclusions and apply a clearly erroneous standard to its

findings of fact.” O’Donald v. Johns, 402 F.3d 172, 173 n.1 (3d Cir. 2005). We may

summarily affirm if the appeal does not present a substantial question. See 3d Cir. LAR

27.4; I.O.P. 10.6.

       We conclude that the District Court correctly dismissed Meyers’ petition. “[F]or

core habeas petitions challenging present physical confinement, jurisdiction lies in only

one district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004).

Accordingly, “[w]henever a § 2241 habeas petitioner seeks to challenge his present

physical custody within the United States, he should name his warden as respondent and

file the petition in the district of confinement.” Id. at 447. Jurisdictional issues related to

a prisoner’s custody are determined as of the date the habeas petition is filed. See Leyva

v. Williams, 504 F.3d 357, 363 (3d Cir. 2007); Chong v. Dist. Dir., INS, 264 F.3d 378,

382-83 (3d Cir. 2001). At the time Meyers filed his petition, he was not confined within

the Middle District of Pennsylvania and none of the respondents were his warden.

Accordingly, the District Court properly dismissed Meyers’ petition.

                                               2
      For the foregoing reasons, this appeal presents no substantial question and we will

summarily affirm the District Court’s judgment. Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam); see 3d Cir. LAR 27.4; I.O.P. 10.6.




                                            3